DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,801,173 in view of Teague et al (US 2016/0356013).  U.S. Patent No. 10,801,173 recites lifting the foundation and extending an extendable portion of a support member; however, U.S. Patent No. 10,801,173 does not recite driving a pier system into the ground.  Teague et al discloses a method of installing a foundation support system including driving a pier system into the ground.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to drive a pier system into the ground as disclosed by Teague et al , since doing so provides the expected benefit of providing a base support i.e. pier/pile to support lifting of a foundation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 5,800,094).
As to claim 16, Jones discloses a method of installing a foundation support system comprising: driving a pier system 32 into ground beneath a foundation 13; coupling an adjustable pier cap 60 having an extendable portion 6 to the pier system, wherein the extendable portion of the adjustable pier cap is vertically aligned with the pier system; 
removably coupling a lifting platform 50 to the adjustable pier cap; lifting the foundation to a desired position; and extending the extendable portion of the adjustable pier cap to hold the foundation in the desired position; and after the extendable portion of the adjustable pier cap is extended to hold the foundation in the desired position (see col. 5, 
As to claim 18, Jones discloses affixing a heave plate 4 to the foundation 13 in vertical alignment with the pier system.
As to claim 19, Jones discloses wherein the extendable portion 6 engages the heave plate 4 to hold the foundation in the desired position.
As to claim 20, Jones discloses wherein lifting the foundation to the desired position comprises: removably coupling a lift platform 50 to the adjustable pier cap 60; 
placing one or more lifts 40 on the lift platform 50; and
extending the one or more lifts upward until they engage at least one of a
heave plate or the foundation 13 and the foundation is in the desired position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Teague et al (US 9,708,788).
As to claim 17, Jones discloses all that is claimed except for the first and second collar portions.  For example, Jones discloses the adjustable pier cap 60 including a cap plate 12 and a tube/sleeve 11.   Teague et al discloses (see figure 8) a pier cap 6 comprising first and second collar portions 20, 22 which form a tube/sleeve.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pier cap having first and second collar portions as taught by Teague et al, since doing so provides the expected benefit of coupling a pier cap to a pier system.
Response to Arguments
The double patenting rejection stands since a terminal disclaimer has not yet been filed.
Applicant’s arguments, see amendment, filed 1/14/22, with respect to claims 1-3, 5-7, and 9-15 have been fully considered and are persuasive.  The 102(a)(1) and 103 rejections have been withdrawn. 
Applicant’s arguments, see amendment, filed 1/14/22, with respect to the rejection(s) of claim(s) 16-20 under 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jones (US 5,800,094) as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL